AO-442(REV.1 2/85)
                                                                                                                                FILED
                                          United States District Court                                                           -1     2019

                                                          Western District Of Texas                                               1ST
                                                                                                                                        CTCLERK
                                                                                                                                        OF TEXAS

 UNITED STATES OF AMERICA                                                                  WARRANT FoARE&&ufv
            V.

 Cody Lee HORNER
 AKA
                                                                                           CASE NUMBER:
                                                                                                    DR         ('3-    104       lptyl-Qt
 To: The United States Marshal
     and any Authorized United States Officer
 YOU ARE HEREBY COMMANDED to arrest Cody Lee HORNER
 and bring him or her forthwith to the nearest magistrate to answer a(n)

 0   Indictment              fl   Information         Complaint             Order of Court        0      Violation Notice        Probation Violation
 charging him or her with (brief description)
 On July 30, 2019, Border Patrol Agents arrested Cody Lee HORNER and Jenny ANKENY, both United States citizens
 near Brackettville, Texas which is in the Western District of Texas for transporting three illegal aliens in furtherance of
 their illegal entry. HORNER, in a sworn stated admitted he conspired with another individual from San Antonio, Texas
 to transport illegal aliens from Eagle Pass, Texas to San Antonio and would be paid $800 USD to do so. ANKENY
 stated HORNER asked her to borrow her vehicle and accompany him in this failed smuggling event. ANKENY also
 stated she knew the people being picked were illegally present in the United States. Material witness Diego Adrian
 CAMPOS-Chavez a citizen of El Salvador and illegally present in the United States will testify he made smuggling
 arrangements in Mexico. CAMPOS-Chavez positively identified both defendants from a photo line-up.




 in violation   of Title           8       United States Code, Section(s) 8    1   324(a)(1 )(A)(ii)



 Name of Issuin        cer                                                   Title of Issuing Officer



 Signatur
                        ,
                ssuing Offider
                                                                             08/01/2019
                                                                             Date and Location
                                                                                                         Del Rio, Texas


                                                                                                                   -
 Bail fixed at $                                                  by
                                                                             Name of Judicial Officer

                                                                   RETURN
 This warrant was received and executed with the arrest of the above-named defendant at
Del Rio, Texas
 Date Received                                     Name and Title of Arresting Officer                  Signatur                 Officer
08/01/2019
 Date of Arrest
July 30, 2019
                                                                                                                            d
